Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 180 words and uses “means” a number of times.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). 
Claims 11-12 are objected to because of the following informalities:  Claim 10 depends from claim 9, claim 11 depends from claim 9, and claim 12 depends from claim 10. Therefore, claim 12 is separated by a claim which does not also depend from dependent claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: the “vehicle state storage means,” the “facility state storage means,” “state display means,” and the “vehicle dispatch instruction means” in claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 9-16 recite a method, and claim 17 recites a server. These are statutory categories. 
Step 2A, prong 1: The independent claims recite storing a vehicle state representing whether a first call vehicle is available or not as vehicle state information; storing a facility state representing whether a mortuary is vacant or not as facility state information; transmitting information regarding an available first call vehicle and information regarding a vacant mortuary to a user terminal based on the vehicle state information and the facility state information, and displaying the information regarding the available first call vehicle and the information regarding the vacant mortuary on the user terminal; receiving vehicle selection information that selects an available first call vehicle associated with the displayed vacant mortuary from the user terminal; and instructing a dispatch of the selected first call vehicle based on the vehicle selection information. Determining whether a vehicle and a space are available, receiving a user selection of an available vehicle, and dispatching the vehicle based on the selection is a method of 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional element is the user terminal. In claim 17, the additional elements are the server, the vehicle state storage means, the facility state storage means, state display means, and the vehicle dispatch instruction means. Applicant’s originally filed specification discloses that the various means elements are software elements on a computing element as in paragraph [0013], and that the user terminal is, for example, a user’s smartphone as in fig. 1. All of the elements are generically recited computing elements. Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the interpersonal and commercial interactions. Claim 10 recites receiving selection of and creating a reservation for a vacant mortuary. Claim 11 recites displaying the vacant mortuary information on a map. Claim 12 recites temporarily selecting a vacant mortuary and displaying whether a chapel owned by the mortuary company is vacant. Claim 13 recites displaying a reservation status of the temporarily selected mortuary. Claim 14 recites reserving the mortuary and the chapel. Claim 15 recites displaying a first estimated fare for sending the vehicle to the request point and a second estimated fare for sending the vehicle from the request point to the mortuary. Claim 16 recites displaying a sum of a first estimated fare for sending the vehicle to the request point and a second estimated fare for sending the vehicle from the request point to the mortuary. All of these steps further define the interpersonal and commercial interactions, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20040243446 to Wyatt (“Wyatt”) in view of U.S. Patent Publication No. 20030004829 to Torres et. al. (“Torres ‘829”).
Claim 9 
Wyatt discloses the following elements:
A method for instructing a dispatch of a first call vehicle, the method comprising: ([0002] method and a system for optimizing hospital beds and ambulance allocations)
storing a vehicle state representing whether a first call vehicle is available or not as vehicle state information; ([0089] stored information may include a status of the ambulance services including, for example, available to respond, responding to the emergency, and/or unable to immediately respond; [0073] vehicles may be ambulances or other vehicles)
storing a facility state representing whether a  ([0052] system stores whether there is an available hospital bed at different facilities; see also fig. 3)
transmitting information regarding an available first call vehicle and information regarding a vacant  on the user terminal; ([0067] system produces results screen showing available facilities and option to make an appointment)
receiving  ([0067] system produces results screen showing available facilities and option to make an appointment; see also fig. 3)
and instructing a dispatch of the selected first call vehicle based on the vehicle selection information. ([0073] vehicle is dispatched; [0089] stored information may include a status of the ambulance services including, for example, available to respond, responding to the emergency, and/or unable to immediately respond)
Wyatt discloses that the system may allow pre-scheduling of an appointment based on bed availability, and that vehicles other than ambulances may be dispatched to collect patients etc. as set forth above. Wyatt does not explicitly disclose that the facility is a mortuary or that the selection is a vehicle selection. However, Torres ‘829 discloses that funeral service packages can include a particular mortuary and a particular vehicle for transportation, including available dates for use, as in fig. 23, [0126], and [0159]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the funeral services planning of Torres ‘829 the bed and vehicle availability as taught by Wyatt in order to allow “customers [to] have the ability to select packages of funerary products and/or services instead of always requiring ala carte selection of individual funerary items.” Torres ‘829, paragraph [0018]. 
Claim 10 
Wyatt in view of Torres ‘829 discloses the elements of claim 9, above. Wyatt also discloses:
receiving facility selection information that selects a vacant  ([0067] system produces results screen showing available facilities and option to make an appointment)
and reserving the selected vacant . ([0067] system produces results screen showing available facilities and option to make an appointment; see also fig. 3)
Wyatt discloses that the system may allow pre-scheduling of an appointment based on bed availability, and that vehicles other than ambulances may be dispatched to collect patients etc. as set forth above. Wyatt does not explicitly disclose that the facility is a mortuary or that the vehicle is associated with the facility. However, Torres ‘829 discloses that funeral service packages can include a particular mortuary and a particular vehicle for transportation, including available dates for use, as in fig. 23, [0126], and [0159]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the funeral services planning of Torres ‘829 the bed and vehicle availability as taught by Wyatt in order to allow “customers [to] have the ability to select packages of funerary products and/or services instead of always requiring ala carte selection of individual funerary items.” Torres ‘829, paragraph [0018]. 
Claim 11
Wyatt in view of Torres ‘829 discloses the elements of claim 9, above. Wyatt also discloses:
wherein the information regarding the available first call vehicle and the information regarding the vacant map on a screen of the user terminal. ([0056] healthcare facility information may include a map; [0067] system may display a map on a user interface)
Wyatt discloses that the system may allow pre-scheduling of an appointment based on bed availability, and that vehicles other than ambulances may be dispatched to collect patients etc. as set forth above. Wyatt does not explicitly disclose that the facility is a mortuary or that the vehicle is associated with the facility. However, Torres ‘829 discloses that funeral service packages can include a particular mortuary and a particular vehicle for transportation, including available dates for use, as in fig. 23, [0126], and [0159]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the funeral services planning of Torres ‘829 the bed and vehicle availability as taught by Wyatt in order to allow “customers [to] have the ability to select packages of funerary products and/or services instead of always requiring ala carte selection of individual funerary items.” Torres ‘829, paragraph [0018]. 
Claim 12
Wyatt in view of Torres ‘829 discloses the elements of claim 10, above. Wyatt also discloses that a user can view the details of a facility as in [0071]. Wyatt does not explicitly disclose displaying availability of associated facilities. However, Torres ‘829 also discloses:
. ([0159] system includes ability for provider to offer funeral or memorial services in addition to arrangement and embalming – this necessitates a separate services space from the preparation space)
Wyatt discloses that facility details are displayed responsive to a temporary selection. Torres ‘829 discloses that the facility can offer both embalming and memorial services, necessitating a mortuary and a chapel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the funeral services planning of Torres ‘829 the bed and vehicle availability as taught by Wyatt in order to allow “customers [to] have the ability to select packages of funerary products and/or services instead of always requiring ala carte selection of individual funerary items.” Torres ‘829, paragraph [0018].
Claim 17 
Wyatt discloses the following elements:
A first call vehicle dispatch server comprising: ([0002] method and a system for optimizing hospital beds and ambulance allocations; [0052] system includes a server for database storage)
a vehicle state storage means that stores a vehicle state representing whether a first call vehicle is available or not as vehicle state information;
a facility state storage means that stores a facility state representing whether a mortuary is vacant or not as facility state information; ([0052] system stores whether there is an available hospital bed at different facilities; see also fig. 3)
a state display means that transmits information regarding an available first call vehicle and information regarding a vacant  ([0067] system produces results screen showing available facilities and option to make an appointment)
and a vehicle dispatch instruction means that receives vehicle  ([0067] system produces results screen showing available facilities and option to make an appointment; see also fig. 3)
and instructs a dispatch of the selected first call vehicle based on the vehicle selection information. ([0073] vehicle is dispatched; [0089] stored information may include a status of the ambulance services including, for example, available to respond, responding to the emergency, and/or unable to immediately respond)
Wyatt discloses that the system may allow pre-scheduling of an appointment based on bed availability, and that vehicles other than ambulances may be .

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20040243446 to Wyatt (“Wyatt”) in view of U.S. Patent Publication No. 20030004829 to Torres et. al. (“Torres ‘829”) and further in view of U.S. Patent Publication No. 20020004757 to Torres et. al. (“Torres ‘757”).
Claim 13
Wyatt in view of Torres ‘829 discloses the elements of claim 12, above. Wyatt also discloses that a user can view the details of a facility as in [0071], including bed availability of healthcare providers in [0052]. Torres ‘829 discloses that the system includes ability for provider to offer funeral or memorial services in addition to arrangement and embalming in [0159], which necessitates a separate services space from the preparation space. Neither Wyatt nor Torres ‘829 explicitly disclose displaying the reservation status of the funeral home chapel based on the temporary selection. However, Torres ‘757 discloses:
wherein a reservation status of the funeral home chapel owned by the company of the temporarily selected mortuary is displayed on the user terminal based on the facility temporary selection information. ([0091] a user may select a listed home to initiate the display of additional information, which may relate to available services and products affiliated with the home; [0087] services may include embalming; see also fig. 7 which discloses services such as embalming and funeral memorials, necessitating a separate space for both; [0043] fields include availability and originator of the item; see also fig. 4)
Wyatt discloses that facility details are displayed responsive to a temporary selection, including availability information. Torres ‘829 discloses that the facility can offer both embalming and memorial services, necessitating a mortuary and a chapel. Torres ‘757 discloses that a user may view the details of a funeral home by temporarily selecting the home, that additional services may be embalming and memorial services, and that the fields include availability indications. It would have been obvious to one having ordinary skill in the art to include in the detailed information responsive to temporary selection of Wyatt in view of Torres ‘829 the availability and temporary selection information as taught by Torres ‘757 in order to “showcase[s] the comprehensive scope of products, services, and other planning options available… to inform the user, while assisting in the development of their plan.” Torres ‘757, paragraph [0071]. 
Claim 14
Wyatt in view of Torres ‘829 and Torres ‘757 discloses the elements of claim 13, above. Wyatt also discloses that a user can view the details of a facility as in 
wherein when receiving temporal selection information that temporarily selects a vacant funeral home chapel displayed and further receiving selection information for the temporarily selected mortuary, both the temporarily selected vacant funeral home chapel and the mortuary for which the selection information has been received are reserved. ([0091] a user may select a listed home to initiate the display of additional information, which may relate to available services and products affiliated with the home; [0087] services may include embalming; see also fig. 7 which discloses services such as embalming and funeral memorials, necessitating a separate space for both; [0043] fields include availability and originator of the item; see also fig. 4; [0075] user selects product and services that are added to the funeral plan; [0101] user selections may result in comprehensive funeral plans)
Wyatt in view of Torres ‘829 discloses a system in which a user can view details of a facility, including additional services and facilities associated with the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20040243446 to Wyatt (“Wyatt”) in view of U.S. Patent Publication No. 20030004829 to Torres et. al. (“Torres ‘829”) in view of U.S. Patent Publication No. 20020004757 to Torres et. al. (“Torres ‘757”) and further in view of U.S. Patent Publication No. 20100161392 to Ashby et. al. (“Ashby”).
Claim 15
Wyatt in view of Torres ‘829 discloses the elements of claim 9, above. Wyatt also discloses that the system may include information regarding payment methods as in [0066]. Torres ‘829 also discloses that a provider can set itemized pricing as in fig. 15, [0063], fig. 16 (transportation specific including per mile transportation costs), and that transportation may include transportation for the decedent as in fig. 23, [0159]. Torres ‘757 discloses displaying options including travel options to a user in [0075], including pricing information in [0077], fig. 4. In combination, this is at least strongly suggestive of a first estimated fare for the trip to the request point and a second estimated fare for the trip to the mortuary, because a per-mile 
wherein by receiving vehicle temporal selection information that temporarily selects an available first call vehicle from the user terminal, vehicle dispatch information representing a first estimated fare from a location of a company of the temporarily selected first call vehicle to a request point and a second estimated fare from the request point to the temporarily selected vacant mortuary for the temporarily selected first call vehicle are displayed based on the vehicle temporary selection information. ([0032] a total fee for a trip is a charge/benefit for a first leg and a charge/benefit for a second leg; see also fig. 1)
Wyatt discloses displaying availability information to a user, Torres ‘829 discloses per-mile pricing for funeral transportation services, and Torres ‘757 discloses itemized pricing displayed to the user. Ashby discloses calculating a total fee for a trip based on a charge for a first leg and a charge for a second leg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the display of the per-mile fee for the funeral transportation and itemized pricing of Wyatt in view of Torres ‘829 and Torres ‘757 the first and second leg fees as taught by Ashby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20040243446 to Wyatt (“Wyatt”) in view of U.S. Patent Publication No. 20030004829 to Torres et. al. (“Torres ‘829”) and further in view of U.S. Patent Publication No. 20100161392 to Ashby et. al. (“Ashby”).
Claim 16
Wyatt in view of Torres ‘829 discloses the elements of claim 9, above. Wyatt also discloses that the system may include information regarding payment methods as in [0066]. Wyatt does not explicitly disclose wherein a fee is a minimum. However, Torres ‘829 discloses:
wherein an available first call vehicle is temporarily selected in which the sum of a first estimated fare from a location of a company of an available first call vehicle to a request point and a second estimated fare from the request point to the selected vacant mortuary is a minimum. ([0063], fig. 15 a provider can set itemized pricing; fig. 16 the pricing may be a minimum which may include a particular number of miles, and the price may go up for additional miles; see also [0130] where a user can set that the transportation fee includes a particular quantity or unlimited number of miles)
Wyatt discloses that facility details are displayed responsive to a temporary selection. Torres ‘829 discloses a facility can offer itemized pricing including a minimum amount for transportation associated with a funerary service. It would 
It is noted that the broadest reasonable interpretation of the claim is that the total journey, whatever that comprises, is a minimum fare. Therefore, the fact that the journey comprises a first leg and a second leg is non-limiting. Nevertheless, in the interest of compact prosecution, Ashby discloses that a total fee for a trip is a charge/benefit for a first leg and a charge/benefit for a second leg in [0032] and fig. 1. Wyatt discloses displaying availability information to a user and Torres ‘829 discloses a minimum fare for transportation. Ashby discloses calculating a total fee for a trip based on a charge for a first leg and a charge for a second leg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the display of the minimum fee for the funeral transportation of Wyatt in view of Torres ‘829 the first and second leg fees as taught by Ashby since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diamond and Sons webpage disclosing that first call vehicles are also known as first call ambulances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628